DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Applicant is
requested to amend the first paragraph of the specification to include the issued patent
numbers of the two parent U.S. applications and to fix some minor typographical errors.  Suggested language is --This application is a continuation of U.S. Application No. 16/555,688, filed August 29, 2019, now U.S. Patent No. 11,351,228, which is a continuation of U.S. Application No. 15/053,116, filed February 25, 2016, now U.S.
Patent No. 10,413,592, which claims priority to U.S. Provisional Patent Application No. 62/121,113, filed February 26, 2015; U.S. Provisional Patent Application No. 62/121,131, filed February 26, 2015; European Patent Application No. 15157661, filed March 4, 2015; and European Patent Application No. 15185191, filed September 15, 2015, the contents of each of which are incorporated herein by reference in their entireties--.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 18 and 19 are objected to because of the following informalities:
In claim 18, “GnRH” should apparently read --gonadotropin hormone releasing hormone (GnRH)--.
In claim 19, “hCG” should apparently read --human chorionic gonadotropin (hCG)--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 28 recites the limitation "the first 5 days of treatment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, 10, 14-16, 18-22, and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arce et al., “Antimüllerian hormone in gonadotropin releasing-hormone antagonist cycles: prediction of ovarian response and cumulative treatment outcome in good-prognosis patients," Fertility and Sterility, vol. 99, no. 6, p. 1644-1653, May 2013 (cited in the IDS filed 10 December 2020; hereinafter known as “Arce”).
Regarding claim 1, Arce discloses a method for early pregnancy loss after in vitro fertilization and transfer of a fresh or frozen blastocyst after controlled ovarian stimulation of a woman at risk of a high ovarian response to controlled ovarian stimulation (p. 1645, first four paragraphs; p. 1649, second paragraph; p. 1650, last paragraph; Arce teaches a statistically significant positive association between AMH and live-birth rates, as well as the transfer of blastocysts; further, this is an intended result, merely recited in the preamble and not positively recited as actual method steps, that Arce’s method is capable of achieving), comprising: selecting a woman at risk of a high ovarian response to in vitro fertilization after controlled ovarian stimulation determined to have a serum anti-Müllerian hormone (AMH) level greater than or equal to 5.0 +/- 0.5 ng/ml, when measured using a Beckmann-Coulter Gen 2 assay or a comparable AMH level measured by a different method (p. 1646, first paragraph; Fig. 1; Table 2; e.g., patients in Q3 and Q4 quartiles); and administering to the selected woman an amount of highly purified menotropin (HP-hMG) effective to stimulate follicle development (p. 1645, Materials and Methods & Treatment Regimen).  As discussed in both parent applications, Arce selects numerous women whose serum levels of AMH are above the recited threshold, thus being at risk of a high ovarian response.  Further, these women are ultimately determined to have such serum levels of AMH.  The claim does not positively recite the determining step and so the determination does not have to occur before the administration step.
Regarding claim 9, Arce discloses that the woman has an antral follicle count (AFC) of greater than or equal to 10 in both ovaries combined, prior to stimulation (p. 1645, Trial Population).
Regarding claim 10, Arce discloses that the woman has an antral follicle count (AFC) of greater than or equal to 15 in both ovaries combined, prior to stimulation (Table 2; e.g., patients in Q3 and Q4 quartiles).
Regarding claims 14-16, Arce discloses that the amount of HP-hMG administered is from 100-300 IU or from 100-200 IU per day for from about 1 to about 20 days, wherein the HP-hMG is administered for at least 5 days (p. 1645, Treatment Regimen).
Regarding claim 18, Arce discloses administering a GnRH antagonist (p. 1645, Treatment Regimen).
Regarding claim 19, Arce discloses administering an amount of hCG effective to trigger ovulation (p. 1645, Treatment Regimen).
Regarding claim 20, Arce discloses harvesting oocytes from the woman (p. 1645, Treatment Regimen; p. 1646, Markers of Baseline Ovarian Reserve).
Regarding claims 21 and 22, Arce discloses in vitro fertilization of harvested oocytes by intracytoplasmic sperm injection (ICSI) (p. 1645, Treatment Regimen).
Regarding claim 28, Arce discloses administering HP-hMG at a dose of 150 IU per day for at least the first 5 days of treatment (p. 1645, Treatment Regimen; “the starting gonadotropin dosage was fixed at 150 IU for the first 5 days”).
Regarding claim 29, Arce discloses a method for reducing early pregnancy loss after in vitro fertilization after controlled ovarian stimulation of a woman at risk of a high ovarian response to controlled ovarian stimulation (p. 1645, first four paragraphs; p. 1649, second paragraph; p. 1650, last paragraph; Arce teaches a statistically significant positive association between AMH and live-birth rates; further, this is an intended result, merely recited in the preamble and not positively recited as actual method steps, that Arce’s method is capable of achieving) comprising: selecting a woman at risk of a high ovarian response to in vitro fertilization after controlled ovarian stimulation determined to have a serum anti-Müllerian hormone (AMH) level greater than or equal to 5.0 +/- 0.5 ng/ml, when measured using a Beckmann-Coulter Gen 2 assay or a comparable AMH level measured by a different method (p. 1646, first paragraph; Fig. 1; Table 2; e.g., patients in Q3 and Q4 quartiles); and administering to the selected woman an amount of highly purified menotropin (HP-hMG) effective to stimulate follicle development (p. 1645, Materials and Methods & Treatment Regimen).  Again, Arce selects numerous women whose serum levels of AMH are above the recited threshold, thus being at risk of a high ovarian response. Further, these women are ultimately determined to have such serum levels of AMH.  The claim does not positively recite the determining step and so the determination does not have to occur before the administration step.
Regarding claim 30, Arce discloses that the amount of HP-hMG administered is from 100-300 IU for from about 1 to about 20 days (p. 1645, Treatment Regimen). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Arce as applied to claim 1 above.  Arce discloses the invention as claimed, see rejection supra, but fails to disclose administering a GnRH agonist as part of the ART method.  However, Arce teaches that the value of serum AMH in predicting ovarian response to controlled ovarian stimulation in patients who are administered a GnRH agonist has been studied and utilized on numerous previous occasions and that a GnRH agonist protocol has similar results to a GnRH antagonist protocol (p. 1645, second and third paragraphs; p. 1649, second paragraph; p. 1650, fifth full paragraph).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Arce by administering a GnRH agonist, as opposed to a GnRH antagonist, because this is a simple substitution of one known element for another to obtain predictable results.  Both GnRH agonist and antagonist protocols are well-known and routinely used in ART methods to provide different results to patients with different characteristics and both can be used in conjunction with the method taught by Arce.

Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Arce as applied to claims 21 and 38 above, and further in view of Chavez et al. (U.S. Pub. No. 2014/0349334 A1; cited in the IDS filed 10 December 2020; hereinafter known as “Chavez”).
Regarding claim 23, Arce discloses the invention as claimed, see rejection supra, and further discloses assessing the quality of blastocysts obtained from the woman after in vitro fertilization of oocytes harvested from the woman (p. 1645, Treatment Regimen).  Arce fails to disclose that the assessed quality is chromosomal quality.  Chavez discloses an ART method (Abstract) that assesses the chromosomal quality of blastocysts in order to allow for earlier transfer of fewer, high quality embryos to improve IVF success ([0002]-[0004]; [0007]; [0011]-[0013]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Arce by assessing chromosomal quality during the quality assessment, as taught by Chavez, in order to allow for earlier transfer of fewer, high quality embryos to improve IVF success.
Regarding claim 24, the combination of Arce and Chavez discloses the invention as claimed, see rejection supra, and further discloses blastocyst transfer of a blastocyst determined to be a euploid blastocyst (Arce: p. 1645, Treatment Regimen; Chavez: [0003], [0011], [0013], [0035], [0039]).
Regarding claim 25, the combination of Arce and Chavez discloses the invention as claimed, see rejection supra, and Arce further discloses that the blastocyst transfer is fresh transfer (p. 1645, Treatment Regimen).
Regarding claim 26, the combination of Arce and Chavez discloses the invention as claimed, see rejection supra, and further discloses freezing a blastocyst determined to be a euploid blastocyst (Arce: p. 1645, Treatment Regimen; Chavez: [0011], [0013], [0035], [0039]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, 10, 14-26, and 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-24 of U.S. Patent No. 10,413,592.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially identical limitations such that they would not meet a one-way test for distinctness; the claims of the issued patent anticipate the present claims, as the positively recited method steps are either identical or are more specific in the issued patent.  While there is a difference in what is recited in the preambles, these are not recited as positive method steps; the intended results could be achieved by the method steps of the issued patent.
Claims 1, 9, 10, 14-26, and 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 11,351,228.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially identical limitations such that they would not meet a one-way test for distinctness; the claims of the issued patent anticipate the present claims, as the positively recited method steps are either identical or are more specific in the issued patent.  While there is a difference in what is recited in the preambles, these are not recited as positive method steps; the intended results could be achieved by the method steps of the issued patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791